—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 7, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The record supports the trial court’s determination that the official court interpreter acted properly (see, People v Nedal, 198 AD2d 42). The court appropriately instructed the interpreter, and further directed that a readback be conducted, which clarified that the record was accurate. Thus, any instances of possibly improper translation were rectified. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.